internal_revenue_service number release date index number -------------------- ------------------------------------------------------------ ------------------------------------------------- ------------------------------------------------------------ ------------- ----------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-126678-17 date february state -------------- city -------------- trust ---------------------------------------------------------------------------------------------------- date ----------------- dear ------------- this letter responds to a letter from trust’s authorized representatives dated date and subsequent correspondence requesting a ruling that trust’s one-time contribution to a voluntary employee beneficiary association veba described in sec_501 of the sec_1 is consistent with the requirements of sec_115 trust represents the facts as follows facts city is a political_subdivision of state city currently provides retiree health and welfare benefits through trust to eligible employees of city except for investment_income trust’s income consists solely of contributions from the city and city employees on date the internal_revenue_service issued a ruling that trust’s income is excludable from gross_income under sec_115 pursuant to settlement of a lawsuit seeking to invalidate certain changes to city employee retirement benefits a veba was created that will be used to fund health reimbursement arrangements trust represents that the veba is described in sec_1 all section references are to the internal_revenue_code code as amended plr-126678-17 c and will receive a determination_letter recognizing that the organization is exempt under sec_501 as an organization described in sec_501 the settlement provides that certain employees will be able to make an election between remaining in the current retiree health structure funded through trust or converting to the new retiree health structure funded through the veba other employees will be required to convert to the new veba retiree health structure city proposes to make a one-time contribution from trust to the veba in an amount equal to the mandatory_contributions that participating employees previously made under the current health structure without added interest trust would continue to exist and would continue to fund post-employment health benefits for employees that remain under the current health care structure law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 the revenue_ruling states that pooling casualty risks through the organization instead of purchasing commercial insurance fulfills the obligations of the political subdivisions to protect their financial integrity the benefit to the employees of the participating political subdivisions was deemed incidental to the public benefit accordingly the organization is performing an essential_governmental_function and the organization’s income accrues to a state or political_subdivision the revenue_ruling states that the income of an organization formed operated and funded by one or more political subdivisions or by a state and one or more political plr-126678-17 subdivisions to pool their risks in lieu of purchasing insurance to cover their public liability workers’ compensation or employees’ health obligations is excluded from gross_income if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in the organization or benefit from the organization providing health and welfare benefits to retired city employees is an essential government function within the meaning of sec_115 see revrul_77_261 and revrul_90_74 trust is providing health and welfare benefits to retired city employees through its one-time payment to the veba because the veba will be used to fund health reimbursement arrangements for retired city employees furthermore the one- time payment to the veba does not change that trust’s income accrues to city because it satisfies its obligation to provide health benefits to its employees and private interests do not except for incidental_benefits to the employees participate in trust or benefit from trust see revrul_90_74 ruling based solely on the facts and representations submitted trust’s one-time contribution to a veba described in sec_501 is consistent with the requirements of sec_115 see revrul_77_261 and revrul_90_74 the rulings contained in this letter are based upon information and representations submitted by or on behalf of trust and accompanied by a penalty of perjury statement executed by an individual with authority to bind trust and upon the understanding that there will be no material changes in the facts while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the tax consequences of any aspects of any transaction or item_of_income discussed or referenced in this letter specifically this letter does not address whether the veba is exempt under sec_501 as an organization described in sec_501 because it could help resolve questions concerning federal_income_tax status this letter should be kept in trust’s permanent records plr-126678-17 a copy of this letter must be attached to any_tax return to which it is relevant alternatively if trust files a return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representatives this ruling letter is directed only to trust sec_6110 provides that it may not be used or cited as precedent sincerely theodore r lieber senior tax law specialist office of the chief_counsel tax exempt government entities
